MONTIEL, Judge.
Jimmy Lee Maddox filed a petition styled as a “Petition for Writ of Habeas Corpus (and/or) Writ of Error Coram Nobis.” While the trial court properly treated the petition as a post-conviction petition under Rule 32, A.R.Cr.P., it did not give the appellant the opportunity to amend his petition to comply with the form accompanying Rule 32, as required by 32.6(a), A.R.Crim.P. Therefore, this case is remanded to the Lee Circuit Court with directions that the petition be returned to the appellant so that he can amend his petition to comply with the form accompanying Rule 32, as required by Rule 32.6, A.R.Crim.P. Drayton v. State, 600 So.2d 1088 (Ala.Crim.App.1992); Nickerson v. State, 597 So.2d 762 (Ala.Crim. App.1992).
REVERSED AND REMANDED.
All the Judges concur.